UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7497


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOSEPH NADIR NELSON, a/k/a Bam Bam, a/k/a Rockstar Bam,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:10-cr-00350-BR-2; 5:12-cv-00609-BR)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Nadir Nelson, Appellant Pro Se. Jane J. Jackson, Rudolf
A. Renfer, Jr., Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph Nadir Nelson seeks to appeal the district court’s

order denying       relief    on   his   28    U.S.C.   § 2255   (2012)   motion.

We dismiss    the    appeal    for   lack      of   jurisdiction    because   the

notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

November 21, 2012.       The notice of appeal was filed on September

16, 2015. *     Because Nelson failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented




     * For the purpose of this appeal, we assume that the date
appearing on the envelope containing the notice of appeal is the
earliest date it could have been properly delivered to prison
officials for mailing to the court.      Fed. R. App. P. 4(c);
Houston v. Lack, 487 U.S. 266, 276 (1988).



                                         2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3